Citation Nr: 0822862	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-21 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 3, 2004, for 
a 100 percent evaluation for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).


FINDINGS OF FACT

1.  The veteran filed a claim for an increased evaluation for 
PTSD on September 26, 2003.  

2.  The evidence of record does not demonstrate a factually 
ascertainable increase in the veteran's PTSD within the year 
period preceding September 26, 2003.

3.  The evidence of record shows that entitlement to a 100 
percent evaluation for PTSD arose on August 3, 2004, the date 
the veteran was admitted for inpatient treatment of his 
service-connected PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to August 3, 2004 
for a 100 percent evaluation for PTSD are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an earlier effective 
date, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's original claim for service 
connection, a letter dated in August 2002 satisfied the duty 
to notify provisions.  A letter concerning the regulations 
for an increased evaluation was sent in October 2003, and 
letters concerning the regulations pertinent to establishing 
an earlier effective date were sent in March 2006 and May 
2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007), petition for cert. filed,      U.S.L.W.         
(U.S. Mar. 21, 2008) (No. 07A588); Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case as none was required; the effective 
date of the veteran's claim is based on existing evidence, 
and a new examination would not have aided VA in adjudicating 
the veteran's claim.  See 38 C.F.R. § 3.159(c) (4).  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of compensation based on 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan 
v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 
12 Vet. App. 442 (1999) (explaining VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability).  The award of an 
increased rating is effective either on the date of receipt 
of the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98, 63 Fed. Reg. 
56704 (1998).  The question of when an increase in disability 
is factually ascertainable is based on the evidence in the 
veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992).

A claim is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims- formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  

In the instant case, an informal claim for a rating in excess 
of 30 percent for PTSD was received on September 26, 2003, 
followed by a formal claim for increase with associated 
medical records which was received in October 2003.  Thus, 
under the pertinent regulations, the date of the receipt of 
the veteran's claim for an increased evaluation was September 
26, 2003.  A rating decision dated in January 2004, the 30 
percent evaluation for PTSD was continued.  Thereafter, the 
veteran was hospitalized for treatment of his 
service-connected PTSD, a rating decision dated in September 
2004, granted a 100 percent evaluation under the provisions 
of 38 C.F.R. § 4.29, effective from August 6, 2004, and a 100 
percent schedular evaluation for PTSD from October 1, 2004.  
The veteran filed a notice of disagreement to the effective 
date of the 100 percent evaluation, and by a rating decision 
dated in January 2005, the effective date of the 100 percent 
evaluation was changed to August 3, 2004.  The veteran 
contends that the effective date for the 100 percent 
evaluation should be at least to the date of his claim in 
September 2003. 

Having determined that September 26, 2003, as the date on 
which the veteran filed his claim for a rating increase for 
his service-connected PTSD, the earliest possible effective 
date under the law is September 26, 2002, if it is 
ascertainable that PTSD had increased in severity during that 
time.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The criteria for a 100 percent evaluation for PTSD, the 
maximum evaluation under Diagnostic Code 9411, require total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.  

While evidence of record for September 26, 2002, to September 
26, 2003, indicates that the veteran had some impairment in 
his marriage, in social situations, and at work, overall the 
record does not show total occupational and social 
impairment.  On all examinations of record, the veteran was 
fully oriented to person, place and time, and his memory was 
noted to be normal or grossly intact.  On all evaluations of 
record, the veteran's appearance was at least fair, and there 
was no evidence that the veteran's hygiene was lacking; he 
was noted to be neatly dressed on VA examination in December 
2002.  No grossly inappropriate behavior was noted during 
this time period.

The December 2002 VA examiner noted that the veteran was able 
to communicate with the examiner by answering questions and 
volunteering information.  There was no evidence of 
persistent delusions or hallucinations and the veteran denied 
both delusions and hallucinations.  During his April 2003 VA 
outpatient visit, he denied perceptual symptoms.  

Finally, on VA examination in December 2002, the veteran 
denied having made suicide attempts in the past, and stated 
that he did not have suicidal or homicidal ideation or 
intent.  During his April 2003 VA outpatient visit, the 
veteran denied having any current suicidal or homicidal 
ideations or intentions.

The record does not contain evidence reflecting that the 
veteran's PTSD was so severe as to merit a 100 percent 
evaluation during the one-year period prior to the receipt of 
the veteran's claim, September 26, 2002, to September 26, 
2003.  Accordingly, the effective date of compensation based 
on this claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

From September 2003, the date of the veteran's claim, to 
August 3, 2004, the assigned effective date for the 100 
percent evaluation, the evidence shows some impairment in the 
veteran's marriage, in social situations, and at work.  
However, overall the evidence record does not show total 
occupational and social impairment.  On VA examination in 
December 2003, the veteran's appearance was at least fair, 
and there was no evidence that his hygiene was lacking, as he 
was noted as neatly dressed.  Grossly inappropriate behavior 
was not noted during the period of time.  

The December 2003 VA examiner indicated that the veteran had 
no loose associations or flight of ideas, and no impairment 
of thought processes or communication.  During his January 
2004 and May 2004 VA outpatient visits, the veteran was noted 
to have a normal thought process, with no evidence of 
pressured speech, flight of ideas, or looseness of 
association.  

There is no evidence of persistent delusions or 
hallucinations.  During the VA examination in December 2003, 
the veteran denied both delusions and hallucinations.  In 
January 2004 and May 2004 VA outpatient visits, the veteran 
was noted to be non-delusional.  The veteran also exhibited 
no evidence of psychosis during a June 2004 PTSD evaluation.

Finally on VA examination in December 2003, the veteran 
denied having made suicide attempts in the past, and stated 
that he did not have suicidal or homicidal ideation or 
intent.  During his January 2004 and May 2004 VA outpatient 
visits, the veteran denied having any current suicidal or 
homicidal ideations or intentions.  During a June 2004 visit, 
the VA clinical social worker found the veteran not to be a 
danger to himself or others.  

Moreover, the Global Assessment of Functioning (GAF) scores 
assigned during the course of this period of time range from 
a low of 51, as noted on VA examination in December 2003, to 
as high as 65, as noted during VA outpatient treatment 
evaluations dated in January 2004 and May 2004.  A GAF of 51-
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition).  A 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

As noted above, the veteran's effective date for the 100 
percent evaluation for PTSD is based on the date he began 
inpatient treatment at a VA facility, August 3, 2004.  A 
psychiatry initial evaluation note of that date indicated 
that the veteran was experiencing frequent PTSD 
symptomatology, to include flashbacks, insomnia, nightmares, 
mood swings, anhedonia, depression, anxiety, panic attacks, 
angry outbursts, and social isolation, hypervigilance, 
exaggerated startle response, severe interference with 
personal relationships.  These reported symptoms, confirmed 
and validated through a mental status examination, led the VA 
physician to diagnose the veteran at the time of his 
admission with chronic severe PTSD in relapse, and to assign 
a GAF score of 35.  A GAF of 31-40 indicates some impairment 
in reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  See DSM-IV.  The VA physician also 
indicated in his assessment that the veteran had 
"psychosocial environment-related, economic, and vocational 
problems due to chronic [PTSD]."  Similarly, the September 
2004 discharge summary of the veteran's inpatient stay noted 
no abatement of his symptomatology, and continued to assign a 
GAF score of 35.

Ultimately, it is clear that the veteran's ability to cope 
with his PTSD symptomatology experienced a severe setback in 
August 2004, so much so that his occupational and social 
impairment rose to the level consistent with a 100 percent 
evaluation.  However, the evidence of record does not show 
that his symptomatology was so severe as to warrant the 
maximum 100 percent evaluation until that August 2004 
inpatient admission.  Thus, as the date of the veteran's 
claim is September 26, 2003, and the date entitlement arose 
is August 3, 2004, the correct effective date for the 100 
percent evaluation for PTSD is August 3, 2004.  38 C.F.R. 
§ 3.400(o) (1).  Thus, an effective date prior to August 3, 
2004, for a 100 percent evaluation for PTSD is not warranted.

Because the evidence of record reflects that the date of 
entitlement to a 100 percent evaluation for PTSD is not until 
August 3, 2004, and the date of the veteran's claim precedes 
this date, the preponderance of the evidence is against the 
veteran's claim for an earlier effective date. As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to August 3, 2004, for a 100 percent 
evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


